LEARNED HAND, District Judge
(after stating the facts as above). The verdict establishes the plaintiffs’ version, but not the sufficiency in law of the language used. Taken literally there was, of course, no consideration, so that the case resolves into whether the connotation of the words justified a finding of consideration. Normally the consideration was that usually undertaken by brokers, i. e., that they should bring the parties together; hut this the plaintiffs expressly disclaim. Yet on their own showing the commission was payable only if the sale went through. In order to establish any consideration, therefore, the language must have implied a request for services which might not result in bringing the parties together. Further, the request for services might be satisfied by action which resulted in a complete failure by the plaintiffs in their negotiations, and which left the defendants nothing with which they could avail themselves when they came to an independent subsequent negotiation. This must be imputed to the defendants in the face of a proposal from the plaintiffs on November 12, 1913, of the usual broker’s contract, dependent upon success.
Now, of course, a buyer might promise anything; he might agree to pay for failure as well as for success, but clearly he must say so pretty plainly, and here we have nothing but words which normally mean no more than the conventional agreement. We cannot agree that, with every allowance for the latitude of a jury in the interpretation of spoken words, these words admitted any such meaning. The implied request was for services which might result in bringing Purdy to terms, [f the meaning was that the plaintiffs should be paid for services which ended in nothing, the contract must have so stated.
Judgment reversed, and new trial ordered.